 MCCLENDON ELECTRICAL SERVICES 613McClendon Electrical Services, Inc. and International Brotherhood of Electrical Workers, Local 520.  Case 16ŒCAŒ22434 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH On May 13, 2003, Administrative Law Judge William N. Cates issued the attached bench decision.  The Re-spondent filed exceptions and a supporting brief.  The General Counsel and the Charging Party filed answering briefs.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2In its exceptions, the Respondent contends that had the judge properly analyzed the case under Wright Line,3 he would not have found that the Respondent violated Sec-tion 8(a)(1) of the Act by discharging employee Dan Elgin for participating in a picket line established by the Union to protest alleged unfair labor practices of the Re-spondent.  For the following reasons, there is no merit to the Respondent™s contentions. Initially, we find that the General Counsel has satisfied his burden under Wright Line, supra, of showing that Elgin™s protected conduct was a substantial or motivating factor in the Respondent™s decision to discharge him.  Thus, the General Counsel has established that Elgin was engaged in protected activity when he participated in the Union™s picketing of the Respondent and that the Re-spondent knew of Elgin™s protected activity.4  The Gen-                                                                                                                     1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent also contends that some of the judge™s findings call into question the judge™s impartiality.  Upon careful examination of the decision and the record we are satisfied that this contention is without merit. 2 We shall modify the judge™s recommended Order and substitute a new notice to correct inadvertent errors and omissions. 3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983). 4 The record shows that Project Manager Bobby Sanford told Com-pany President Mike McClendon that Elgin had left the worksite to join the picketing at the Company™s entrance. eral Counsel has also shown that the Respondent har-bored animus against Elgin™s protected activity, as evi-denced by its unlawful threat to him and other employ-ees.5  In addition, the timing of Elgin™s discharge, the day after he participated in the picketing, supports a finding of unlawful motive.6  Finally, the termination notice it-self, stating under ﬁDescription of the Incidentﬂ that El-gin ﬁleft the job without reason,ﬂ further demonstrates the nexus between the protected activity and the dis-charge. Accordingly, under Wright Line, supra, the burden shifted to the Respondent to demonstrate that it would have discharged Elgin even in the absence of his pro-tected conduct.  The Respondent argues essentially that Elgin would have been terminated in any event for two reasons: (1) he failed to give notice to his supervisor be-fore leaving the worksite; and (2) poor work perform-ance. As to (1), the Board has held that the Act generally does not require employees to give notice to their em-ployer before ceasing work in connection with a labor dispute.  International Protective Services, 339 NLRB 701, 702 (2003).  Therefore, Elgin™s failure to give such notice here does not afford the Respondent a lawful basis for discharging him. As to (2), we note that Elgin™s disciplinary notice stated that he was being discharged for ﬁfailure to com-plete shiftﬂ and ﬁinsubordination.ﬂ  McClendon ex-plained that the ﬁfailure to complete shiftﬂ was Elgin™s  5 In its exceptions, the Respondent argues that it did not violate Sec. 8(a)(1) of the Act by threatening employees with unspecified reprisals.  The Respondent asserts, inter alia, that the judge mischaracterized employee Dan Elgin™s testimony when the judge found that Project Manager Sanford ﬁcalled the employees togetherﬂ and said, ﬁIf anyone left the job, he would send them to the shop and let them deal with it.ﬂ  The Respondent argues that there is no evidence that Sanford called the employees together, and that, in fact, the testimony shows that Sanford was operating the backhoe equipment when he made the remark to the employees.   We find, in agreement with the judge, that Sanford made the state-ment attributed to him by Elgin, and that even if, as contended by the Respondent, Sanford did not actually call the employees together to make the statement, the comment was heard by the employees and was nonetheless coercive.  Sanford made the remark to the employees a few hours after Elgin participated in the Union™s picketing, and the remark was clearly a reference to employee participation in the picketing.  Because the employees were aware that Sanford previously had sent employees to the shop for disciplinary reasons, we find that the com-ment implied that some form of disciplinary action would result from participation in picketing activity.  Accordingly, we find that this com-ment had a reasonable tendency to coerce and intimidate employees in the exercise of their Sec. 7 rights, and thereby violated Sec. 8(a)(1) of the Act.  6 The Board has held that where adverse action occurs shortly after an employee has engaged in protected activity, an inference of unlawful motive is raised.  La Gloria Oil, 337 NLRB 1120 (2002), enfd. mem. 71 Fed. Appx. 441 (5th Cir. 2003) (Table). 340 NLRB No. 73  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614 absence from the job while on 
the picket line and that the 
ﬁinsubordinationﬂ was Elgin™s thinking he could come 
and go from the jobsite as he pleased without notifying 
his supervisor.  As discussed above, Elgin™s absence 
from the job while on the pi
cket line was protected by 
the Act, and he had the right to take this action without 

giving advance notice to the Respondent.  Therefore, 

neither reason the Respondent asserted at the time of 
discharge constituted a lawful ground for taking adverse 
action against Elgin.   
At the hearing, McClendon added several additional 
reasons for discharging Elgin: (1) he was in a 90-day 
probationary period; (2) his work was slow/lethargic and 
generally not good; and (3) he had some absences and 
was late a couple of times.  
These deficiencies, however, 
were not contained in the disciplinary notice, which set 
forth the other grounds discussed above.  ﬁThe Com-
pany™s vacillation and the multiplicity of its alleged rea-
sons for firing [the employee] render its claims of non-
discrimination the less convincing.ﬂ  
NLRB v. Schill
 Steel Products, 
340 F.2d 568, 573 (5th Cir. 1965).  Indeed, 
ﬁ[s]uch shifting assertions strengthen the inference that 
the true reason was for 
[protected] activity.ﬂ  Abbey™s Transportation Services v. NLRB,
 837 F.2d 575, 581 (2d 
Cir. 1988). 
Based on the above, we find that the Respondent has 
not met its 
Wright Line
 burden of showing that it would 
have discharged Elgin even in the absence of his pro-
tected conduct.  Accordingly, we agree with the judge 
that the Respondent violated Section 8(a)(1) of the Act 

by discharging Elgin. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, 
McClendon Electrical Services, Inc., Round Rock, 
Texas, its officers, agents, successors, and assigns, shall 
take the action set forth in the Order as modified. 
1. Insert the following as paragraph 1(a) and reletter 
the subsequent paragraphs. 
ﬁ(a) Threatening employees 
with unspecified reprisals 
if they participate in concerted activities protected by the 
Act.ﬂ 2. Insert the following as paragraph 2(b) and reletter 
the subsequent paragraphs. 
ﬁ(b) Make Dan Elgin whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, in the manner set forth in the remedy 
section of this decision.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX C 
 NOTICE TO EMPLOYEES 
POSTED BY ORDER OF 
THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten our 
employees with unspeci-
fied reprisals if our employ
ees participate in concerted 
activities protected by the Act. 
WE WILL NOT discharge our employees because 
they engage in concerted activities for the purpose of 

collective bargaining or other mutual aid or protection, or 
in order to discourage employees from engaging in such 
activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you 
in the exercise of rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Dan Elgin full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position without prejudice to his senior-

ity or any other rights or privileges he previously en-
joyed. 
WE WILL make Dan Elgin whole for the loss of earn-
ings and other benefits he suffered as a result of the dis-
crimination against him, with interest. 
WE WILL, within 14 days of the date of the Board™s 
Order, remove from our files any reference to Dan El-

gin™s unlawful discharge and WE WILL, within 3 days 
thereafter, notify Elgin in writing that this has been done 
and that evidence of this unlawful discharge will not be 
used against him in any way. 
 MCCLENDON ELECTRICAL SERVICES, 
INC. 
  MCCLENDON ELECTRICAL SERVICES 615Jamal Allen, Esq., 
for the General Counsel.
 Frank L Carrabba, Esq. and Jennifer J.
 Cooper, Esq., 
for the 
Respondent. David Van Hass, Esq., 
for the Charging Party
. BENCH DECISION STATEMENT OF THE CASE 
WILLIAM N. CATES,
 Administrative Law Judge.  This is 
an interfering with employee rights and wrongful discharge 
case.  At the conclusion of trial in the above-styled case in Aus-
tin, Texas, on April 25, 2003, and after hearing closing argu-
ment by counsel, I issued a bench decision pursuant to Section 
102.35(a)(10) of the National La
bor Relations Board™s (Board) 
Rules and Regulations setting fort
h findings of fact and conclu-sions of law. 
For the reasons stated by me on the record at the close of the 
trial, I found McClendon Electric
al Services, Inc. (Company) 

violated Section 8(a)(1) of the 
National Labor Rela
tions Act, as 
amended (Act) on or about December 17, 2002, by threatening 
its employees with unspecified 
reprisals if the employees par-
ticipated in a picket organized 
by the International Brotherhood 
of Electrical Workers, Local 520 (Union), and by on or about 
December 18, 2002, discharging its employee Dan Elgin (El-
gin) because he engaged in concerted activities protected by 
Section 7 of the Act, namely he 
participated in a picket line 
established at the Company by the Union.  I further concluded 
Elgin did not lose the protection of the Act by any conduct on 
his part.  See: Phoenix Transit System, 337 NLRB 510 (2002); 
and Felix Industries, 331 NLRB 144, 146 (2000).
1I certify the accuracy of the portion of the transcript, as cor-
rected,
2 pages 166 to 182 containing my bench decision, and I 
attach a copy of that portion of the transcript, as corrected, as 
ﬁAppendix A.ﬂ CONCLUSION OF LAW 
Based on the record, I find the Company is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act, that it violated the Act in the particulars and 
for the reasons stated at trial and summarized above and that its 
violations have affected and, 
unless permanently enjoined, will 
continue to affect commerce within the meaning of Section 2(2) 

and (6) of the Act. 
REMEDY Having found the Company has e
ngaged in certain unfair la-bor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the 
policies of the Act.  The Co
mpany having discriminatorily 
discharged its employee Dan El
gin, I recommend he, within 14 
days from the date of the Board™s Order, be offered full rein-
statement to his former job, or if
 his former job no longer exists 
                                                          
                                                           
1 In light of my finding that Elgin™s discharge violated Sec. 8(a)(1), I 
found it unnecessary to decide whether it also violated Sec. 8(a)(3).  
See: Phoenix Transit System,
 supra at fn. 3). 
2 I have corrected the transcript 
pages containing my bench decision 
and the corrections are as reflected in Appendix C (omitted from publi-

cation). 
to a substantially equivalent 
position, without prejudice to his 
seniority, or any other rights or privileges previously enjoyed, 
and make him whole for any loss of earnings or other benefits 
suffered as a result of the discr
imination against him with inter-
est.  Backpay shall be computed in accordance with 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), and interest shall be 
computed in accordance with 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following
3ORDER The Company, McClendon Electrical Services, Inc, its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees because they engage in concerted 
activities for the purpose of collective bargaining or other mu-
tual aid or protection, and in order to discourage employees 
from engaging in such concerted activities. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of the date of the Board™s Order offer 
Dan Elgin reinstatement to his fo
rmer position or if his former position no longer exists to a s
ubstantially equivalent position 
without prejudice to his seniority or other rights or privileges.  
(b) Within 14 days of the Board™s Order remove from its 
files any reference to Elgin™s unlawful discharge and within 3 
days thereafter notify him in writing this has been done and that 
his discharge will not be used
 against him in any manner. 
(c) Preserve, and within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of the records if stored in 
electronic form, necessary to an
alyze the amount of any back-
pay due under the terms of this Order. 
(d) Within 14 days after service by the Regional Director of 
Region 16 of the National Labor Relations Board, post at its 
Round Rock, Texas facility copies
 of the attached notice 
marked ﬁAppendix B.ﬂ4  Copies of the notice, on forms pro-
vided by the Regional Director for Region 16 after being signed 
by the Company™s authorized representative shall be posted by 
the Company and maintained for 60 consecutive days in con-
spicuous places, including all places where notices are custom-
 3 If no exceptions are filed as provided by Section 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Section 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616 arily posted.  Reasonable steps shall be taken to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that during the pendency of these proceedings 

the Company has gone out of business or closed the facility 
involved in these proceedings, 
the Company shall duplicate and 
mail, at its own expense, a copy of the Notice to Employees, to 

all employees employed by the Company on or at any time 
since December 17, 2002. 
(e) Within 21 days after service by the Region, file with the 
Regional Director for Region 16 of the National Labor Rela-
tions Board sworn certification of a responsible official on a 
form provided by the Region attesting to the steps that the 
Company has taken to comply. 
 APPENDIX A  
166  This is my decision in the matter of McClendon Electrical 
Services, Inc., herein, Company, Case 16ŒCAŒ22434.  
First, I wish to take this opportunity to thank counsel for the 
presentation of the evidence.  You are a credit to the party you 
represent.  It has been a plea
sure being in Austin, Texas. 
This is an unfair labor practice case prosecuted by the Na-
tional Labor Relations Board, he
rein, Board; General Counsel, 
herein, Government Counsel, ac
ting through the Regional Di-
rector for Region 16 of the Board following an investigation by 
Region 16™s staff.  The Regional Director for Region 16 of the 
Board issued a complaint and notice of hearing, herein, com-
plaint, on February 28, 2003 based upon an unfair labor prac-
tice charged filed by Internatio
nal Brotherhood of Electrical 
Workers, Local 520, herein, Union or Charging Party, on De-
cember 18, 2002 and amended on February 7, 2003. 
Certain facts herein are admitted, stipulated or undisputed.  It 
is essential that I state certain of those facts at this point in my 

bench decision, which I now do. 
It is admitted the Company is a Texas corporation with an 
office and place of business in Round Rock, Texas, where it has 

been engaged as an electrical contractor in the construction 
industry performing commercial a
nd residential construction. 
During the 12 months preceding issuance of the complaint 
herein, a representative period, the Company in conducting its 
business   167  operations purchased and received goods valued in excess of 

$50,000 directly from firms inside
 the state of Texas, which 
firms had in turn purchased and received such goods directly 

from suppliers located outside the state of Texas.  
The parties admit the evidence establishes and I find the 
Company is an Employer engaged in commerce within the 
meaning of Section 2(2), (6) and (7) of the National Labor Re-
lations Act as amended, herein, Act.  The parties admit and I 
find the Union is a labor organi
zation within the meaning of Section 2(5) of the Act. 
The parties admit and I find that Company owner Michael 
McClendon, herein, Owner McCl
endon, and project managers 
Bobby Sanford, Melvin Rowan and Dan Wyrick are supervi-
sors and agents of the Company within the meaning of Section 
2(11) and (13) of the Act. 
The specific complaint allegations are that:  On or about De-
cember 18, 2002, the Company discharged its employee, Dan 
Elgin, herein, Elgin, because he
 assisted the Union and engaged 
in union and protected concerted activities and to discourage 

employees from engaging in those activities.  It is alleged the 

Company™s actions violate Sectio
n 8(a)(1) and (3) of the Act. 
It is also alleged that the Company, by supervisor and agent 
Project Manager Sanford on or
 about December 17, 2002, 
threatened employees with unspecified reprisals if the employ-
ees participated in a picket organized by the Union.  The Com-

pany admits  
 168  it discharged Elgin on December 18, 2002 but denies it violated 

the Act in any manner alleged in the complaint. 
This case, unlike most cases, essentially requires no credibil-
ity resolutions.  In arriving at th
e facts, I carefully observed the 
two witnesses as they testified, and I utilized such in arriving at 

the facts herein that I rely on.  I have considered both wit-

ness[es]™ testimony in relation to each other™s testimony and in 
light of the exhibits presented herein. 
If there is any evidence that might seem to contradict the 
credited facts that I rely on, I 
have not ignored such evidence 
but, rather, have discredited it or rejected it as not reliable or 
trustworthy. I considered the en
tire record in arriving at the 
facts herein. 
The Company, which is an electrical contractor in the resi-
dential and commercial construction industry, employs ap-

proximately 40 to 50 employees, w
ith eight to ten office em-
ployees plus management and s
upervision.  The construction 
projects that are pertinent to this particular case are located in 
and around the Austin and Round Rock, Texas, areas. 
The Company employs all types of licensed and unlicensed 
employees, those with experien
ce and those without prior ex-perience. However, anyone doing electrical work in the geo-
graphic area concerned herein must have an apprentice license. 
The Company requires all employees to proceed through a  
 169  90-day probationary period.  During the 90-day probationary 
period, the employees do not receive benefits such as health 
insurance. Employees are evaluated closely during their 90-day 
probationary period, where the employee sees if the employee 

wishes to work for this Company and the Company has an op-
portunity to evaluate the potentia
l of the probationary employee 
to becoming a permanent employee. 
According to Company President McClendon, Elgin tele-
phoned the Company two or three 
times before he came for an 
interview, stating each time he had heard this was a good com-

pany to work for and that he, El
gin, was interested in working 
for the Company.  Thereafter, Elgin came for an interview and 
was hired as an apprentice elec
trician on September 25, 2002.  
Elgin worked at various projects for the Company. The Com-

pany™s normal work day starts at
 7:00 a.m.  Elgin was given a disciplinary warning on December 13, 2002 for arriving at 
 MCCLENDON ELECTRICAL SERVICES 617work 45 minutes late on December 9, 2002.  Elgin signed the 
warning but indicated on it that he, ﬁProtested this write-up.ﬂ  
Elgin wore a Union organizer™s shirt to this December 13, 
2002 meeting with Company Pres
ident McCLendon.  In fact, 
Elgin stated he wore a Union shirt or cap on numerous occa-
sions while working at the Company. 
Elgin testified that on Friday, December 13, 2002, he was 
told by management to report to 
a project at Maxwell Dodge in  
 170  Austin, Texas, on Monday, December 16, 2002, where he 
would report for and work under the supervision of project 
manager Sanford.  Elgin, however
, did not report for work on 
December 16, 2002 as directed but, rather, left a voice mail 
message with the Company that he would not be at work on 
that day. Elgin testified he was 
sick on that particular Monday. 
Elgin testified he reported at 7:00 a.m. to the Company shop 
on December 17, 2002 to see where he was to work that day. 

Elgin was sent to the Maxwell Dodge project, where he re-ported at approximately 8:00 a.m.  According to Elgin, ap-
proximately five employ
ees were present at the job site and he assisted helper Dominic Garcia
 commencing at approximately 
8:00 a.m.  Elgin and Garcia loaded a Company truck with materials 
cleaned up from the wet, muddy wo
rk site.  The materials the 
two of them cleaned up from the area included PBC pipe 

pieces, pipe fittings, debris 
from around concrete pourings and 
the like.  The two of them unloaded the Company truck and 
loaded it a second time.  Th
e employees took a break from 
approximately 9:00 a.m. until
 approximately 9:15 a.m. 
Elgin testified a number, perhap
s ten to 20, individuals were 
picketing at the entrance to the work site. According to Elgin, 
Garcia told him, ﬁHey, it™s your 
brothers over there,ﬂ picketing.  
Elgin noticed those picketing and, upon closer examination, 
noticed they were picketing with signs that said, ﬁMcClendon 

Unfair Labor   171  Practices.ﬂ Elgin stated several unfair labor practice charges 
had been filed by the Union against the Company and they 
involved him. Elgin told Garcia he was going to join the pickets 
and invited Garcia to join him in doing so.  One of those picket-

ing that morning was Union organizer Robert Beeler. 
Elgin obtained a picket sign from the Union and joined those 
picketing.  Elgin testified the picketing took place on a road 

easement at the corner of Texas State Highway 620 and a side 
street in front of the Company™s construction project at the 
Maxwell Dodge work project in 
Austin, Texas. Elgin testified 
he picketed with the others 
from 10:30 a.m. until 11:15 a.m. on 
December 17, 2002. 
Elgin said he did not notify project manager Sanford of his 
whereabouts because Sanford was not at the job site when he, 
Elgin, joined the picket line.  Elgin testified that about 30 min-
utes after he joined the others 
on the picket line, project man-
ager Sanford drove up and park
ed his truck approximately 40 
feet from the picket site.  Acco
rding to Elgin, project manager 
Sanford walked over to the picket line and, within 15 feet of 
where Elgin was, spoke with some of those on the picket line. 
Elgin testified they stopped pi
cketing at approximately 11:15 
a.m. and he placed the picket 
sign he had been carrying in his 
truck and returned for work.  Elgin testified he told project 
manager Sanford, ﬁI am ready to work; What can I  
 172  doﬂ  Elgin explained to Sanford that he had been honoring the 

picket line but was now ready to return to work and specifically 
asked what he could do; accordi
ng to Elgin, Sanford pointed for 
him to go to where two other employees were working.  
Elgin worked from approximately 11:15 a.m. until 11:30 
a.m., at which time he and the other employees left the job site 
for their 45-minute lunch break, which ran from 11:30 a.m. 
until 12:15 p.m.  Elgin testified that after returning from lunch 
break, he helped fill in some PBC pipe.  
Project manager Sanford called 
the employees together after 
lunch and, according to Elgin, told them, ﬁIf anyone left the 
job, he would send them to the s
hop and let them deal with it,ﬂ 
and then told the employees to, ﬁGet back to work.ﬂ  Elgin 
worked until quitting time, at 4:
30 p.m., that day and left. 
Elgin reported for work at a
pproximately 6:50 a.m. on De-
cember 18, 2002 and picketed at the Company for approxi-
mately five minutes or until he reported for work at the 7:00 
a.m. starting time.  Elgin testified he worked until approxi-

mately 8:15 a.m., at which time
 project manager Sanford told 
him he was to report to the shop.  Elgin asked why he had to 

report to the shop, and Sanford told him, ﬁBecause I told you 

to.ﬂ  
Elgin testified he reported to 
the shop about 45 minutes later, 
where he met with Company President McClendon along with 

project managers Rowan and Wyrick.  Elgin testified he was 
given   173  a disciplinary notice which indicated he was being discharged 
for, ﬁFailure to complete 
shift, and, ﬁInsubordination.ﬂ 
The portion of the dismissal notice labeled, ﬁDescription of 
Incident,ﬂ read that the employ
ee had left the job without rea-
son.  Elgin testified he asked Company President McClendon if 

he could explain insubordination and McClendon responded it 
was because Elgin left work and was arrogant.  Elgin was told 
his final check would be mailed 
to him, and he left the Com-
pany shop at that time. 
Company President McClendon testified Elgin worked at a 
number of the projects of the Company but was a disappoint-
ment as to his work potential.  McClendon testified the first 
project Elgin worked at was the Lack™s Furniture project under 
the supervision of project ma
nager Dale Davis, where he 
worked for approximately five to six weeks.  Company Presi-

dent McClendon testified proj
ect manager Davis reported to 
him that Elgin was a slow worker with not much mechanical 
aptitude. 
Company President McClendon stated Elgin worked next on 
the Southwest University project under the supervision of project 
manager Luke Benedetti and Kris
 Kowalik, K-O-W-A-L-I-K.  
Project manager Benedetti reported to Company President 
McClendon that Elgin was a lethargic, slow worker to whom he 
had to continually repeat instructions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618 Company President McClendon testified that when he met  
 174  with Elgin on December 13, 2002 to give him a warning for 
being late to work on December 9, 2002, Elgin told him he felt 
threatened by project manager 
Benedetti.  Elgin had been on the ground when some mention wa
s made by Benedetti of put-
ting his knife up so he did not drop it on Elgin.  Company 

President McClendon stated he knew an unfair labor practice 
charge had been filed on that incident and he reassigned Elgin 

to a different job site so Elgin would not come in contact with 
Benedetti. According to Company President McClendon, Elgin did not 
show for work on Monday, December 16, 2002 but called and 
left a message on the Company™s voice mail that he would not 
be at work on that day but did not say why.  Company Presi-

dent McClendon testified that 
when project manager Sanford 
was away from the Maxwell Dodge work site on Tuesday 

morning, December 17, 2002, he left journeyman Chris Tanner 
in charge.  Company President McClendon explained that the 
City of Austin, Texas, by regu
lation requires that a journeyman 
be present on all work sites at all times. 
Company President McClendon testified he made the deci-
sion to terminate Elgin and did 
so for the following reasons:  
One, Elgin was in his 90-day pr
obationary period; Two, Elgin™s 
work performance was not good generally, and he was slow; 
Three, Elgin had absences other 
than those discussed, and he 
was late a couple of times; Four
, Elgin was arrogant, thinking 
he could  
 175  come and go from work as he pleased, and; Five, the last straw 

was when he left the job on December 17, 2002 without telling 

his supervisor. Company President McClendon denied Union or picketing 
activities by Elgin had anythi
ng to do with his discharge. McClendon recalled a number, perhaps as many as eight, em-
ployees who worked or had worked for his Company that were 
Union sympathizers.  Specifically, McClendon knew Philip 

Lawhon was a Union sympathizer.  And even after he learned 
of that fact and, based upon Lawhon™s job performance, he 
gave Lawhon a $3-per-hour pay raise. 
Company President McClendon acknowledged that when 
project manager Sanford told h
im about Elgin™s leaving the job 
on December 17, 2002, Sanford told him Elgin had left to join 

the pickets at the Company™s entrance.  Company President 
McClendon explained employees were sent to the Company 
shop for him to deal with when the project manager had, 
ﬁSomething he didn™t feel comfortable with.ﬂ  
Did the Company violate the Act in any manner, as alleged 
in the complaint, by its actions on December 17 and 18, 2002? 
First, did project manager Sanford threaten the employees with 
unspecified reprisals if the employees participated in a picket 
organized by the Union?  The 
Government would contend that 
Sanford™s comments about sending anyone to the shop taken 

[in] its context would constitute an unlawful threat of reprisals 

of an   176  unspecified nature.  The Union w
ould join in the Government™s 
position.  The Company takes the position that the comment was vague 
and was really in keeping with the practice that the Company 

had followed in the past in th
at when a project manager felt 
uncomfortable with whatever di
scipline or other action that 

might be need taken, the indivi
dual was simply referred to the 
Company shop.  I™m fully persuaded that in the context herein, 
Sanford™s comments, which I find were made, had a reasonable 
tendency to coerce and intimidate employees in the exercise of 

their Section 7 rights. 
There had been picket line activity at the Company™s en-
trance that morning.  At least 
one employee, namely Elgin, had 
participated in the picketing from 10:30 a.m. until 11:15 a.m. 

Thereafter, the employees went to lunch, from 11:30 to 12:15. 

And shortly thereafter or at the first available opportunity, pro-
ject manager Sanford told the empl
oyees that if anyone left the 
project, they would be sent to the Company shop and let them 
be dealt with there. 
The shop was where project managers sent employees for 
matters they, the project managers, did not feel comfortable 

with.  It was the seat of power for this Company, where Com-
pany President McClendon could and had on numerous occa-
sions disciplined employees.  For example, McClendon had 

disciplined employee James Ruben Hernandez on numerous 
occasions at the job  
 177  office.  By the fact that pr
oject manager Sanford made his 
comments almost immediately after picketing activity, it is 
clear the two were tied together and his comments constituted a 
threat of unspecified repr
isals, and I so find.  
Next, did the Company violate the Act when Company 
President McClendon discharged employee Elgin on December 

18, 2002, and what standard of an
alysis should be applied?  The 
Government contends, as does th
e Union, that Elgin was par-
ticipating in picketing that was taking place at the Company.  
The Government and Union would contend that the picket-
ing was valid both as to its purpose and in the carrying out of 
the picketing and that when Elgin joined the picketing, he was 
participating in concerted protec
ted activity.  They would also 
contend that the analysis that 
need be followed would not be 
the Wright Line analysis but, rather, would simply be that if the 
employee™s participation in the picketing constituted protected 
concerted activity, the only issue le
ft to be decided was whether 
the individual engaged in any 
conduct that would remove the protection of the Act from him. 
The Company, on the other hand, would contend that this 
case would be analyzed under the 
Wright Line cases and that 
although the Company appears to concede that a prima facie 

case had been established, it very
 strongly contends that it has 
met its burden of demonstrating that Elgin™s discharge would 
have    MCCLENDON ELECTRICAL SERVICES 619178  taken place notwithstanding any protected concerted activity on 
Elgin™s part. 
It is clear from the evidence that the basis for Elgin™s dis-
charge was in part and in substantial part, if not in whole, from 

his picketing activities at the Company on the morning of De-
cember 17, 2002.  The written notice of dismissal states it was 
because Elgin, ﬁLeft the job without reason,ﬂ and it is acknowl-

edged he left the job to join the picketing taking place that 
morning.   Company President McClendon testified to a number of rea-
sons for Elgin™s discharge but only
 listed, ﬁFailure to complete 
his shift on December 17, 2002,ﬂ and his, ﬁInsubordination,ﬂ on 
his dismissal notice.  McClendon explained that the insubordi-
nation was Elgin™s thinking he co
uld come and go from the job 
site as he pleased without notifying his supervisor and that his 

failure to complete his shift on 
that day was that he was away 
from his job on the picket line.  
Does a 
Wright Line, 251 NLRB 1083 (1980), enforced 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U. S. 989, (1982) 
analysis apply herein?  A 
Wright Line
 analysis is appropriately 
used in cases that turn on an Employer™s motivation.  The 
Wright Line analysis is not the appropriate vehicle for an analy-
sis where the employee is discharged for protected concerted 

activity.  See 
Phoenix Transportation System
, 337 NLRB [510] 
 179  (2002).  Here it is clear the Company discharged Elgin because he 
participated in a picket established by the Union at the Com-
pany.  It is just as clear that Elgin™s conduct was activity pro-
tected by the Act.  The Supreme Court noted in 
NLRB v. City Disposal Systems, 465 U.S. 822, 831 (1984) that Section 7 of 
the Act, ﬁDefines both joining and assisting labor organiza-

tions™ activities in which a singl
e employee can engage as con-
certed activities.ﬂ  
Accordingly, when an individual assists a union or engages 
in union-related activity, by definition, he is engaged in con-
certed activity.  See 
Tradesman International, Inc
., 332 NLRB [1158] (2000.). Picketing is a concerted activity within the, 
ﬁMutual aid or protection,ﬂ langu
age of Section 7 of the Act. 
When Elgin left his work at the Company to join the Union™s 
picketing near the entrance to the Company™s work area, he was 
demonstrating his support for and assistance to the Union.  The 
objective of the Union™s picketing was to protest alleged unfair 

labor practices of the Company.
  Picketing to protest unfair 
labor practices is protected activ
ity under Section 7 of the Act. 
The fact the unfair labor practice charges alleging unfair la-
bor practices of the Company here
in were withdrawn or even  
 180  without merit does not detract 
from Elgin™s right to protest 
what he perceived were unfair la
bor practices of the Company.  
There is a clear nexus between 
Elgin™s picketing activity and 
legitimate employment-related concerns, that is; the perceived 
unfair labor practices of the Company.  
In the circumstances of this case, there is no requirement that 
Elgin give the Company notice that he was going to join the 
pickets in order to preserve his 
Section 7 protections.  Elgin in 
this particular situ
ation would have been unable to give his 
project manager notice even if he as a courtesy had wished to, 
because project manager Sanford was not present when Elgin 
joined the picketing activity. 
Thus the only issue is whether 
Elgin™s activities lost the pro-tection of the Act, as asserted by the Company, because he left 

work or was arrogant.  Stated differently, did Elgin™s conduct 
cross the line from protected to unprotected?  It did not.  I am 

fully persuaded his conduct did not lose the protection of the 
Act.  Accordingly, his discharge 
violated Section 8(a)(1) of the 
Act, and I so find.  In light of
 my finding that his discharge 
violated Section 8(a)(1) of the Act, I find it unnecessary to 
decide whether it also violated Section 8(a)(3) of the Act.  
In finding that Elgin™s discharge violated the Act, I am not 
finding he is an exemplary employee; the evidence establishes 
he is a slow, lethargic worker who on occasion has trouble 
timely reporting for work or, at least, was disciplined  
 181  for such without challenge.  What I am finding is that the rea-

son the Company discharged him was an unlawful one. 
The evidence establishes to the Company™s credit that it has 
certain family-friendly labor policies in that it has given great 

consideration to the personal pr
oblems of its employees.  For 
example, one employee, a single parent who has four young 

daughters and has been late for work on numerous occasions is 

still retained by the Company.  However, the concerns for spe-
cial circumstances given to cert
ain employees or having family-
friendly labor policies will not insulate the Company from dis-

charging an employee 
for unlawful reasons.  
Even if I found that the 
Wright Line analysis was applicable 
herein, which I do not, I would even under that analysis find the 

Company violated the Act when it 
discharged Elgin.  Under the 
Wright Line analysis, I would find th
at the Government estab-
lished by preponderant evidence
 that Elgin was engaged in 
protected activity, that the Company was aware of that activity 
and that the Company discrimina
ted against Elgin in the terms 
of his employment and that Elgi
n™s activity was a substantial or 
motivating reason for the Company™s action. 
I would also conclude that there was a causal connection be-
tween the Company™s animus, which was established by the 

statement made by project mana
ger Sanford, and Elgin™s dis-
charge the next day.  I would conclude that the Company failed 
to meet  
182  its burden of establishing it would have discharged Elgin even 

in the absence of any protecte
d activity on his part.  Having 
concluded that the Company violated the Act when it dis-
charged Elgin, I shall order that the Company offer him rein-
statement, make him whole and 
post an appropriate notice for 
the specified period of time. 
After being provided a copy of the transcript of this proceed-
ing by the court reporting service, I will certify those pages of 

the transcript that constitute my decision, and  attached to that 
will be the notice language that is to be posted.  And, also, I 
will spell out in some more detail the remedy that is applicable 

herein.  The appeal period for appealing from this decision is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620 set forth in the Board™s rules and regulations, and I invite your 
attention to those. Let me state in closing that it has been a 
pleasure to be in Austin, Texas.
  And this hearing is closed. 
Off the record. 
(Whereupon, at 9:28 a.m., th
e bench opinion was con-
cluded.) 
  